Appeals by defendant (1) as limited by his motion, from a sentence of the Supreme Court, Kings County (Ryan, J.), imposed February 28, 1979, upon his conviction of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and sentencing him to a term of imprisonment of 2Yz years to life, and (2) from an order of the same court, dated November 7,1979, which denied his motion for resentence pursuant to section 60.09 of the Penal Law. Sentence affirmed. No opinion. Order reversed, as a matter of discretion in the interest of justice, motion granted, sentence imposed February 28, 1979 vacated, and defendant is resentenced to a term of imprisonment of 2Yz to lYz years. The motion should have been granted and the sentence reduced as indicated. Cohalan, J. P., Margett, O’Connor and Weinstein, JJ., concur.